               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MARGARET SPEARS,                              )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )   Case No. CIV-19-784-P
                                              )
ANDREW SAUL, Commissioner                     )
of Social Security Administration,            )
                                              )
                      Defendant.              )


                                        ORDER

         This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Gary M. Purcell on August 27, 2019. Judge Purcell

recommends the denial of Plaintiff’s application to proceed in forma pauperis under

28 U.S.C. § 1915 because she has sufficient financial resources to pay the filing fee.

Plaintiff has not timely objected but, instead, has moved for an extension of time to pay the

full filing fee. Therefore, the Court finds that Plaintiff has affirmatively waived further

review of all issues addressed in the Report. See Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir.

1996).

         IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 3]

is ADOPTED and that Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. No. 2] is DENIED.
      IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension of Time to Pay

Filing Fee [Doc. No. 5] is GRANTED. Plaintiff shall pay the $400.00 filing fee by

September 23, 2019. This matter remains under referral to Judge Purcell for further action.

      IT IS SO ORDERED this 18th day of September 2019.




                                            2

